Citation Nr: 1626087	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, anxiety disorder not otherwise specified (NOS), and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from December 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In Clemons v. Shinseki, 23 Vet App 1 (2009) the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to the Veteran's claim for service connection, he was afforded a VA examination in January 2013.  Within his examination report, the examining psychologist included reports of various assessments made by other VA practitioners, to include a licensed clinical social worker in March 2010, and a psychiatrist in November 2012.  Neither the paper claims file nor any electronic file contains outpatient treatment records.  As it appears that there are outstanding VA records, and it is unclear what they might reveal, the Board concludes that all outstanding VA records must be obtained and added to the record.



The January 2013 VA examiner, a psychologist, determined that there was no Axis I diagnosis.  While he appears to have reviewed the record, which contains Axis I diagnoses made by other VA practitioners (as noted above), he did not reconcile his determination that there was no diagnosis with the recorded diagnoses made by other VA providers.  Clarification must be sought with regard to whether a diagnosis of any psychiatric disorder is appropriate for any time during the pendency of the appeal (from approximately September 2011), and if so, whether any such diagnosis is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran identify any medical records, both VA and private, that are relevant to his claim.  Request that the Veteran complete and return any necessary authorization forms.

Obtain any records sufficiently identified by the Veteran.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Following completion of the above development, return the claims file to the psychologist who conducted the January 2013 examination.  The examiner is asked to review the claims file.


If the January 2013 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner should discuss the varying psychiatric diagnoses of record and indicate whether any Axis I diagnosis was or is appropriate at any time during the pendency of the appeal (from approximately September 2011).  If so, the examiner should provide an opinion with respect to whether it is at least as likely as not (50 percent probability or more) that any such current diagnosis is related to active service.

If the examiner determines that an Axis I diagnosis is not appropriate, he should reconcile this conclusion with diagnoses made by other VA providers.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.





If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examiner's report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

